Title: To James Madison from John G. Jackson, 13 September 1810
From: Jackson, John G.
To: Madison, James


Dr. Sir.Clarksburg 13th. Septr. 1810
I thank you with great sincerity for your congratulations on my union with Miss M. Nothing is now wanting to complete my wishes but her introduction to my best friends beyond the mountains, & my restoration to health. The first is dependant upon the last, which has received so severe a shock by my late unfortunate fall that I shall be unable to travel to W-City this year: & hence the necessity of my resignation which is now decided on. You my dear friend have greatly overrated my services in supposing that the public is interested in them; my votes could only add one to the majority & that one could at any time be spared without public detriment. Still I will frankly declare that nothing but imperious necessity could induce me now to forego the pleasure of giving my feeble cooperation to those whose talents, virtues, & patriotism command the homage of every real friend to his Country. It would indeed afford me much gratification to spend the winter with Mrs. J near you in W City, if I even afterwards were compelled to retire: for it would afford me an early opportunity to present her to my dear Sisters, & to you my best of friends. Letters would in some degree compensate for the loss of that society, but it would be most unreasonable in me to ask an addition to your labors by becoming my correspondent. Sometimes nevertheless I am sure you will write me if you can spare ⟨a⟩ moment from business: On Sister D I shall draw more largely & hope she will honor my bills. Adieu my dear friend & believe me in sincerity & truth ever yours
J G Jackson
